                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION

                                 No. 5:17-CR-392-D-4

UNITED STATES OF AMERICA                   )
                                           )
      V.                                   )               ORDER TO SEAL
                                           )
ANDRE DURON ROBINSON,                      )
                                           )
                              Defendant. )


       On motion of the United States, and for good cause shown, it is hereby ORDERED
that DE-296 and all exhibits in support thereof be sealed until further notice by this
Court.

      IT IS SO ORDERED.




                                 JES C. DEVER III
                                 ~ United States District Judge




        Case 5:17-cr-00392-D Document 303 Filed 01/04/21 Page 1 of 1
